EXHIBIT 10.25

 

Apogee Enterprises, Inc.

 

Non-Employee Director Charitable Matching Contribution Program

 

As approved by the Board of Directors October 7, 2004

 

Believing that it is in the interest of Apogee Enterprises, Inc. and its
shareholders that the company be actively involved in and supportive of various
charitable activities and that outside Directors can serve as useful ambassadors
of the company, the following guidelines are hereby adopted as the policy of the
company.

 

1) General Policy. The company shall, in accordance with and subject to these
guidelines, promptly make contributions from its general assets to eligible
charitable organizations that match, dollar for dollar, the contributions made
by eligible directors.

 

2) Eligible Directors. The directors that are eligible directors under this
program are those directors who are not employees of the company (i.e., “outside
directors”) who are selected for this program by the Board from time to time.
The Board may from time to time and at any time, with or without prior notice,
select and de-select outside directors to be eligible directors for this
program.

 

3) Eligible Charities. The eligible charities for the purposes of this program
are generally those that are cultural, educational, social, medical or health
related, and have demonstrated to the satisfaction of the company that they are
exempt from federal income tax under IRC §501(c)(3) and qualify as charities to
which individuals may make deductible contributions under IRC §170(c)(2). The
following shall not be eligible charities notwithstanding that they satisfy the
forgoing requirements:

 

  a) organizations which the Chair of the Nominating and Corporate Governance
Committee of the Board has determined, from time to time, has purposes that are
not consistent with the values of the company,

 

  b) religious organization and their affiliates except secondary schools and
colleges,

 

  c) individuals or private foundations,

 

  d) national fundraising campaigns, ticket sales, fundraising dinners, golf
tournaments and other similar activities,

 

  e) voter registration drives or attempts to influence legislation or the
outcome of any specific public election,



--------------------------------------------------------------------------------

  f) any entity or organization if the contribution would be in satisfaction if
any eligible director’s formal or informal, express or implied, pledge or
similar commitment, or

 

  g) any entity or organization if the effect of the contribution would be to
enhance member benefits for a contributing eligible director.

 

The company shall have the right to inquire, directly and indirectly, from time
to time and as frequently as necessary as to whether a particular entity
satisfies these requirements and, in any case of doubt, shall determine that the
entity is not an eligible charity. The General Counsel of the company shall make
this determination for the company (except when the contribution to be matched
is a contribution of the General Counsel and when that is the case, the Chief
Executive Officer shall make the determination). No charity shall be a third
party beneficiary under these guidelines. No charity shall have an enforceable
right to require any matching contribution.

 

4) Maximum Matching Amount. The maximum amount for any program year shall be
fixed by the Board from time to time and may be changed by the Board with or
without prior notice. Until changed by the Board, the program year shall be the
calendar year beginning with calendar year 2004 and the maximum amount shall be
$2,000 per eligible director per program year. In no event shall a contribution
be made unless the contribution is deductible by the company for federal income
tax purposes.

 

5) Payment of Company Matching Contributions. The company shall match, dollar
for dollar, contributions made by eligible directors to eligible charities as
soon as may be practicable after the eligible director furnishes adequate
documentation that a contribution has been made to the eligible charity by the
eligible director. The deadline for furnishing such documentation for a program
year shall be March 15 of the calendar year following a given program year.

 

6) Administration. The General Counsel (or such person as the General Counsel
may from time to time designate) shall be responsible for adherence to these
guidelines, for making such determinations as may be necessary, for remitting
payment to eligible charities, for taking such other actions as the General
Counsel determines to be appropriate to carry the program into full force and
effect. From time to time, the General Counsel shall recommend such changes or
improvements in these guidelines to the Board as the General Counsel may
determine to be appropriate. The Board may, in its discretion, modify or revoke
these guidelines in whole or in part from time to time and at any time, either
retroactively or prospectively.